NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0422n.06

                                           No. 11-3425

                             UNITED STATES COURT OF APPEALS                                FILED
                                  FOR THE SIXTH CIRCUIT
                                                                                      Apr 17, 2012
UNITED STATES OF AMERICA,                            )                          LEONARD GREEN, Clerk
                                                     )
       Plaintiff-Appellee,                           )
                                                     )       ON APPEAL FROM THE UNITED
v.                                                   )       STATES DISTRICT COURT FOR
                                                     )       THE SOUTHERN DISTRICT OF
SAMIR HERNANDEZ-SANCHEZ,                             )       OHIO
                                                     )
       Defendant-Appellant.                          )




       Before: KEITH, MARTIN, and GIBBONS, Circuit Judges.



       PER CURIAM. Samir Hernandez-Sanchez appeals his sentence imposed after he pled guilty

to being unlawfully in the United States after deportation in violation of 8 U.S.C. § 1326(a).

       Hernandez-Sanchez was arrested in February 2010. It was subsequently determined that

Hernandez-Sanchez was removed from the United States in August 2005, January 2007, October

2007, and March 2009. Under a 2005 immigration order of removal, Hernandez-Sanchez was barred

from re-entry into the United States for twenty years.

       Pursuant to a plea agreement, Hernandez-Sanchez’s base offense level under the advisory

sentencing guidelines was eight. The parties agreed that this level was not binding upon the district

court. The government recommended a reduction of two levels for acceptance of responsibility

under USSG § 3E1.1(a). Hernandez-Sanchez acknowledged that he faced a statutory maximum

punishment of two years of imprisonment, followed by one year of supervised release. The district
                                            No. 11-3425
                                                -2-

court accepted the guilty plea, but deferred acceptance of the plea agreement until after the

sentencing hearing.

       At sentencing, Hernandez-Sanchez objected to the enhancement of his sentence by four levels

for a prior felony conviction in Texas.          The enhancement was permitted under USSG

§ 2L1.2(b)(1)(D), and raised his total offense level to ten, following the two-level reduction for

acceptance of responsibility. With this offense level, and a criminal history category of III,

Hernandez-Sanchez’s advisory guideline range of imprisonment would have been ten to sixteen

months. However, the district court followed the suggestion in Application Note 7 to that guideline

provision, and applied a downward departure to the base level that would have been reached without

the § 2L1.2(b)(1)(D) enhancement. The result was an advisory sentencing guideline range of two

to eight months of imprisonment.

       In light of Hernandez-Sanchez’s history and personal characteristics, the district court found

that a sentence of two to eight months of imprisonment was insufficient to protect the citizens of the

United States. The court sentenced Hernandez-Sanchez to eighteen months of imprisonment.

Hernandez-Sanchez objected to the sentence on the basis that the court had failed to provide

adequate reasons for imposing a sentence above the advisory sentencing guidelines range.

       On appeal, Hernandez-Sanchez argues that his sentence is procedurally and substantively

unreasonable. He contends that the district court failed to provide adequate reasons for its variance

and that the court failed to consider certain mitigating factors when it imposed a sentence above the

guidelines range.

       We review sentences imposed by the district court for reasonableness, which has both a

procedural and a substantive component. Gall v. United States, 552 U.S. 38, 51 (2007). Procedural

errors include instances where a sentencing court “fail[s] to calculate (or improperly calculat[es])
                                            No. 11-3425
                                                -3-

the Guidelines range, treat[s] the Guidelines as mandatory, fail[s] to consider the [18 U.S.C.]

§ 3553(a) factors, select[s] a sentence based on clearly erroneous facts, or fail[s] to adequately

explain the chosen sentence.” Id. “The essence of a substantive-reasonableness claim is whether

the length of the sentence is ‘greater than necessary’ to achieve the sentencing goals set forth in 18

U.S.C. § 3553(a).” United States v. Tristan-Madrigal, 601 F.3d 629, 632-33 (6th Cir. 2010). “A

sentence may be substantively unreasonable if the district court selects the sentence arbitrarily, bases

the sentence on impermissible factors, fails to consider pertinent § 3553(a) factors or gives an

unreasonable amount of weight to any pertinent factor.” United States v. Vowell, 516 F.3d 503, 510

(6th Cir. 2008) (alterations and internal quotation marks omitted). We review a sentencing

determination for reasonableness under a deferential abuse-of-discretion standard. United States v.

Studabaker, 578 F.3d 423, 430 (6th Cir. 2009).

       The district court considered several relevant section 3553(a) factors, such as the need for

just punishment, the need to protect the public, the fact that Hernandez-Sanchez had committed this

same offense multiple times, his behavior during his arrests, and his use of a false identity in his

attempt to escape detection. The district court provided an adequate explanation for the sentence.

The court was not required to exhaustively explain why an alternative sentence was not chosen. See

United States v. Simmons, 587 F.3d 348, 360 (6th Cir. 2009). Further, the district court considered

the parties’ arguments and set forth sufficient reasons for its decision. See United States v. Herrera-

Zuniga, 571 F.3d 568, 587 (6th Cir. 2009); see also Rita v. United States, 551 U.S. 338, 356 (2007).

       In assessing substantive reasonableness, we examine whether the length of the sentence is

“sufficient, but not greater than necessary, to comply with the purposes” of sentencing. 18 U.S.C.

§ 3553(a); United States v. Alexander, 543 F.3d 819, 822 (6th Cir. 2008). The district court

considered a number of section 3553 factors in reaching its decision. Given the district court’s
                                          No. 11-3425
                                              -4-

consideration of these factors, Hernandez-Sanchez’s sentence was substantively reasonable and was

not greater than necessary to comply with the purposes of the statute.

       The district court’s judgment is affirmed.